Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11159931. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims simply recite a first entity instead of a vehicle, a service entity instead of a vehicle provider and a second entity instead of an application executed on a user device. 

Allowable Subject Matter
 	Claims 1-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “A computer-implemented method, comprising: obtaining, by a computing system comprising one or more computing devices, a first entity pairing request for a first entity associated with a service entity, the first entity pairing request comprising first entity identification data; determining, by the computing system based at least in part on the first entity identification data, a temporary pairing code associated with the first entity; providing, by the computing system, the temporary pairing code to the service entity; obtaining, by the computing system, a second entity pairing request for a second entity associated with the service entity, the second entity pairing request comprising the temporary pairing code and an operational certificate, the operational certificate comprising second entity identification data associated with the second entity; and pairing, by the computing system, the second entity and the first entity based at least in part on the second entity pairing request.”
 	Examiner has found prior art in the same field of endeavor in Matthiesen et al. (US 10,613,537 B2) and Sandu et al. (US 2020/0245144 A1).  
 	Matthiesen teaches a system for autonomous vehicle pickup and drop-off, where a user requests a ride through a GUI on the phone by pairing of the phone and the vehicle when in proximity using Bluetooth (see fig. 1, 4a, 4b and col. 5 lines 1-9). 
	Sandu teaches a configuration method and system including a smart vehicle router associated with router information stored in a router file in a cloud network, and a smart mobile device comprising a camera and software application tool. The router information includes a unique authentication certificate to permit a one-to-one pairing such that another pairing is not available. The configuration system is configured to read an image of an identification component associated with the smart vehicle router and the router information, apply an authentication algorithm to the image to provision the tool with the unique authentication certificate, authenticate the smart vehicle based on the image and authentication algorithm, pair the authenticated smart vehicle with the tool in the one-to-one pairing based on the unique authentication certificate and the router information, and automatically configure the tool on the smart mobile device to retrieve data associated with the authenticated smart vehicle (see abstract and fig. 2-3).
 	The system of Matthiesen and Sandu do not teach obtaining, by a computing system comprising one or more computing devices, a first entity pairing request for a first entity associated with a service entity, the first entity pairing request comprising first entity identification data; determining, by the computing system based at least in part on the first entity identification data, a temporary pairing code associated with the first entity; providing, by the computing system, the temporary pairing code to the service entity; obtaining, by the computing system, a second entity pairing request for a second entity associated with the service entity, the second entity pairing request comprising the temporary pairing code and an operational certificate, the operational certificate comprising second entity identification data associated with the second entity; and pairing, by the computing system, the second entity and the first entity based at least in part on the second entity pairing request.
Furthermore, claims 1-20 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648